DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: topic, topic distribution, word, word appearance, job.
The specification fails to provide adequate context that would enable a coherent definition and interpretation of the claim terminology.  It is unclear what is meant by a “topic” (and therefore a “topic distribution”) or a “word” (and therefore “word appearance”) in the context of the invention because the specification provides no examples and no definitions of these terms as they apply to the invention.  It is also unclear what is meant by a “job” since the specification provides no explanation of the processing being carried out by the invention.  Moreover, the ordinary usage of these terms in the English language lacks a clear relationship to a process for computer power consumption prediction.  As a hypothetical example, if a “job” was defined in specification as a speech recognition task, and “word” was defined as a spoken word received by a computer system, and there was a clear teaching that computer power consumption in a speech recognition system varied depending on the words being processed, there would be adequate context and definition to provide a coherent understanding of the claim terminology.  The current specification lacks any such context, and therefore fails to provide adequate disclosure of the invention.
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to provide adequate context for the disclosure such that terminology used within the specification and claims can be readily understood, thereby failing to provide enablement for the invention.  It is not clear what is meant by a topic, topic distribution, word, word appearance, or job.  Because basic terminology is not adequately defined or explained, the invention is not sufficiently disclosed at a conceptual level.  Therefore, it would have required undue experimentation on the part of one of ordinary skill in the art to make and/or use the invention since key terms are undefined, leaving PHOSITA to engage in guesswork as to the meaning of the key terms employed in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification fails to provide adequate context for the disclosure such that terminology used within the specification and claims can be readily understood.  Consequently, the claim terminology is unclear and therefore rejected as being indefinite.  Additionally, claims 1, 4, and 5 recite a step of extracting a first normalized topic distribution most similar to a second normalized topic distribution.  The step is indefinite because the claims fail to provide any parameters for making the comparison, thereby making the step a subjective judgment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea comprising a mental process.  The steps of generating/extracting topic distributions appear to be directed towards mathematical/statistical operations, while the step of predicting power consumption appears to be directed towards making a judgment based on information obtained in previous steps.  These steps are wholly directed towards steps that can be performed in the human mind.  This judicial exception is not integrated into a practical application because they include no additional steps beyond the mental process.  Additionally, the mental process:
does not improve the functioning of a computer or other technology (since the final step is merely a judgment that is not applied any manner)
is not applied with, or make use of, a particular machine
does not affect the transformation or reduction of a particular article to a different state or thing
is not applied in any meaningful way.
Recitation of a non-transitory medium, or a memory and processor to execute the steps fails to integrate the mental process into a practical application because it merely indicates that a computer is used as a tool to perform a mental process.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are wholly directed towards a mental process.  Official notice is taken that a non-transitory medium, memory, and processor to execute the mental process are well-understood, routine, and conventional.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references share one or more common inventors with the present application, employ similar terminology, and are broadly directed towards predicting/determining power consumption:
Suzuki, U.S. Patent Application Publication No. 2021/0359514
Suzuki et al., U.S. Patent No. 11,048,448
Shirashi et al., U.S. Patent Application Publication No. 2020/0310874
Suzuki et a., U.S. Patent Application Publication No. 2020/0257350

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov